DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B: figs. 5-6 Claims 1-7, 10-15 in the reply filed on 07/22/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Folkesson et al. (US 7025305, hereafter referred to as Folkesson, cited in IDS) in view of Weimer et al. (US 2016/0368586, hereafter referred to as Weimer, cited in IDS).
For claim 1, Folkesson teaches a fuselage structure for an aircraft (abstract and figs.), comprising: 
a first frame structure (fig. 2) extending in a circumferential direction and having a first connecting section (6) and a second connecting section (6) arranged spaced apart from the first connecting section along the circumferential direction (fig. 2, Col. 3, lines 23-50); 
a reinforcing structure (4a, 4b) extending along the circumferential direction between the first and the second connecting section of the first frame structure and connected respectively to the first and the second connecting section (fig. 2, Col. 3, lines 23-50);
an outer shell (2) secured on an outer side of the reinforcing structure (fig. 2); and 
an inner shell (5) secured on an inner side of the reinforcing structure (fig. 2), said inner side being situated opposite the outer side (fig. 2), 
Folkesson is silent about wherein the reinforcing structure has a profiled cross section when viewed in a longitudinal direction extending transversely to the circumferential direction and, together with the inner shell and the outer shell, forms a plurality of channels, which are adjacent to one another in the circumferential direction and each extending in the longitudinal direction.
Weimer teaches a fuselage structure for an aircraft (abstract and figs.), comprising:
a frame structure having an inner and outer shell (see fig. 1, 18, 20, para 0069)
a reinforcing structure (22) has a profiled cross section when viewed in a longitudinal direction extending transversely to the circumferential direction (see figs. 1 and 2) and, together with the inner shell and the outer shell, forms a plurality of channels (42, para 0081), which are adjacent to one another in the circumferential direction and each extending in the longitudinal direction (fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the reinforcing structure of Folkesson include a cross section profile having a plurality of channels, as taught by Weimer, in order to provide fire and lighting protection to the aircraft (para 0083-0086 of Weimer).
For claim 2, modified Folkesson further teaches wherein the reinforcing structure is profiled in such a way that the reinforcing structure is connected alternately to the outer shell and to the inner shell along the circumferential direction (see fig. 1 of Weimer).
For claims 3-4, modified Folkesson further teaches wherein the outer shell, and the reinforcing structure are each formed from a fibre composite material (Weimer para 0025, 0074, 0096).
Modified Folkesson fails to specifically teach wherein the inner shell is made from a fibre composite material and wherein the outer shell, the inner shell and the reinforcing structure are each formed from the same fibre composite material.
However, Weimer does note that the use of composite materials will avoid thermal bridges between the inner and outer panel (para 0096), therefore it would have been obvious to one having ordinary skill in the art at the time the invention was file to the inner shell, outer shell, and reinforcing structure all from the same composite material, in order to avoid thermal bridges therebetween and allow for ease of manufacturing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
For claim 5, modified Folkesson further teaches wherein the outer shell and the inner shell are each connected materially and/or by fastening devices to the reinforcing structure (para 0039-0040 of Weimer).
For claim 6, modified Folkesson further teaches wherein the reinforcing structure has a first fastening structure connected to the first connecting section of the first frame structure, and a second fastening structure connected to the second connecting section of the first frame structure (Folkesson fasteners along 4 in fig. 2).
For claim 10, modified Folkesson further teaches wherein the connecting sections of the first frame structure are each connected to the reinforcing structure materially and/or by fastening devices (4a, 4b as they connect to 2 and 5 of Folkesson).
For claim 11, modified Folkesson further teaches wherein the outer shell has an insulating layer on an inner surface facing the reinforcing structure (38 of Weimer, fig. 1 para 0082).
For claim 13, modified Folkesson further teaches wherein functional components are arranged in the channels (Weimer para 0038, 0057-0059).
For claim 14, modified Folkesson further teaches further comprising: a second frame structure spaced apart from the first frame structure in the longitudinal direction and having a first connecting section and a second connecting section arranged spaced apart from the first connecting section along the circumferential direction, wherein the reinforcing structure extends along the circumferential direction between the first and the second connecting section of the second frame structure and is connected respectively to the first and the second connecting sections of the second frame structure (see Folkesson fig. 1, multiple panels).
For claim 15, modified Folkesson further teaches An aircraft (abstract and figs) comprising a fuselage structure according to claim 1 (see fig. 1 above).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Folkesson as modified by Weimer, as applied to claim 1 above, in further view of Chamorro (WO 2011/000987, provided herein, see English translation provided herein).
For claim 7, modified Folkesson is silent about wherein the first fastening structure and/or the second fastening structure are/is formed by a receiving recess formed in a projection and in which the respective connecting section of the first frame structure is accommodated.
However it is known in the art to use fastening structures having a receiving recess formed in a projection and in which the respective connecting section of the first frame structure is accommodated.
Chamorro teaches a fuselage structure for an aircraft (abstract and figs.) including fastening structures having a receiving recess formed in a projection and in which the respective connecting section of the first frame structure is accommodated (see for instance fig. 5, projection 4 and 6 having recess 40 and translation, “said stringers 20 are fixed by glued to the aforementioned walls 40 of the structural elements 4, the use of rivets not being necessary that would make the joining procedure more complicated and complicated”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the fasteners of Folkesson formed as a receiving recess formed in a projection as taught by Chamorro in order to allow for the sturdy fastening of elements without the need for additional rivets.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Folkesson as modified by Weimer, as applied to claim 1 above, in further view of Lacombe et al. (US 8967540, hereafter referred to as Lacombe).
For claim 12, modified Folkesson further teaches wherein functional components are arranged in the channels (Weimer para 0038, 0057-0059).
Modified Folkesson is silent about wherein electric conductor tracks are formed on an inner surface of the outer shell facing the reinforcing structure and/or on an inner surface of the inner shell facing the reinforcing structure.
Lacombe teaches a fuselage construction (abstract and figs.) including a channel (18) wherein electronic functional elements are placed in the channel (Col. 6, lines 47-48).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the channels of modified Folkesson for electronic functional elements, as taught by Lacombe, in order to provide electric wiring and power throughout the fuselage. 
It would have been an obvious to one having ordinary skill in the art at the time the invention was filed as substitution of functional equivalent to substitute the electronic components of modified Folkesson with electronic conductor tracks arranged as detailed above, in order to efficiently provide power throughout the fuselage since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art of record is noted because it pertains to details of fuselage constructions having reinforcing elements therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619